Citation Nr: 0534674	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  02-16 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for primary cerebellar 
degenerative disease.

2.  Entitlement to service connection for a cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and N. S.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from June 1974 to June 1977 
and from September 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In June 2003, the veteran testified at a Board 
videoconference hearing, the transcript of which is 
associated with the claims folder.  By letter dated in 
October 2005, the Board advised the veteran that the Veterans 
Law Judge who conducted that hearing was no longer with the 
Board and asked if he desired another hearing.  The October 
2005 response indicated that the veteran declined another 
hearing.  The undersigned has reviewed the transcript of that 
hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2004, the Board remanded the case to the RO for 
additional development, which included securing the veteran's 
medical records from his National Guard service from July 
1981 to November 1986.  

Review of the claims folder fails to disclose any service 
medical records from National Guard service or any documented 
effort by the RO to secure those records.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision. Id.  
Therefore, another remand is required in order to ensure 
compliance with the Board's May 2004 remand.  

The Board notes that, in addition to being required by 
Stegall, securing the veteran's National Guard records is 
important to the proper evaluation of the veteran's appeal.  
As shown in November 2001 VA neurology records, the veteran 
alleged that symptoms of his cerebellar degenerative disease 
began during active service in 1979.  He stated that he was 
discharged in 1981 and that he did not re-enlist because his 
symptoms had gotten worse.  However, service personnel 
records confirm that the veteran did enlist at that time in 
the Tennessee National Guard and served for several years.  
Therefore, any records, particularly medical records, 
associated with this National Guard service, are greatly 
significant and may offer extremely probative evidence to be 
considered in this appeal.       

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all of the 
veteran's records, specifically including 
any medical records, associated with his 
Tennessee National Guard service with the 
1st and 15th Field Artillery Units in 
Memphis, Tennessee from approximately 
July 1981 to November 1986.  The RO 
should document all efforts made and 
associate with the claims folder all 
responses received.  If no records are 
available, a reply to that effect is 
required and should be associated with 
the claims folder.  

2.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issues on 
appeal.  If the disposition of either 
issue remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

